Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Hasegawa publication which discloses a vehicle control device (100) (see Figs. 1 - 2, ¶0004, and ¶0020 - ¶0023, electronic control device 100) comprising: 
a recognition unit (202) that recognizes a surrounding situation of a subject vehicle (202) (see Figs. 1 - 2, and Abstract, ¶0004, ¶0013 - ¶0015, and ¶0037, "The information acquisition unit 105 acquires information related to the surrounding environment of the vehicle such as the road on which the subject vehicle is traveling or the surrounding vehicle from the surrounding information detection unit 202"); 
an intersection road recognition determination unit that determines whether or not a situation of an intersection road that is present in a progress direction of the subject vehicle is able to be recognized at a predetermined degree or more based on a recognition result by the recognition unit (see Figs. 1 - 2, and ¶0061 - ¶0064, "the purpose of lane change is destination arrival… The lane change for arriving at the destination may include moving to the right or left lane as a preparation for making a right or left turn at the intersection, moving to the right lane in order to travel in the rightmost lane adjacent to a diversion point for traveling to the right direction before the vehicle arrives at the diversion point"); and 
a driving control unit (204) that controls at least steering (207) of the subject vehicle based on a determination result of the intersection road recognition determination unit (See Figs. 1 - 2, vehicle control unit 204 is a driving control unit which comprises steering drive unit 207. See ¶0043, Hasegawa teaches , 
wherein, when the subject vehicle turns in a first direction that is one of left and right directions at the intersection road, in a case where it is determined that the situation of the intersection road is able to be recognized at the predetermined degree or more by the intersection road recognition determination unit (see Figs. 1 - 2, ¶0043, and ¶0061 - ¶0064), 
the driving control unit performs control of moving the subject vehicle toward a side of the first direction in front of the intersection road (see Figs. 1 - 2, ¶0043, and ¶0061 - ¶0064).
Perko’s publication is then introduced to combine with Hasegawa’s intersection road recognition and driving control units to cure the gaps in the claimed invention where Hasegawa is lacking.

Perko further teaches an AV control system in a case wherein it is determined that the situation of the intersection road is not able to be recognized at the predetermined degree or more by the intersection road recognition determination unit, the driving control unit suppresses the control of moving the subject vehicle toward the side of the first direction in front of the intersection road.  (See ¶0036, an AV control system wherein if AV is to perform a maneuver, but does not perceive that it can safely recognize the bounds of the environment that it finds itself in sufficient to navigate in and / or around the intersection environment due to some degree of occlusion, then the AV control system suppresses execution of that AV movement.  ¶0023, further teaches that the AV maneuver can include performing a lane change.)
However, the prior art does not teach, or suggest every element of independent claims 1, and 8 - 9. As such, a person skilled in the art would not modify Hasegawa in view of Perko, or any other combination thereof, to provide the method wherein, in a case where the subject vehicle turns in the first direction, 
the driving control unit causes the subject vehicle to stop in the first direction with respect to an extending direction of a road on which the subject vehicle travels in front of the intersection road, 
in a case where it is determined that the situation of the intersection road is not able to be recognized at the predetermined degree or more by the intersection road recognition determination unit.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein, in a case where the subject vehicle turns in the first direction, 
the driving control unit causes the subject vehicle to stop in the first direction with respect to an extending direction of a road on which the subject vehicle travels in front of the intersection road, 
in a case where it is determined that the situation of the intersection road is not able to be recognized at the predetermined degree or more by the intersection road recognition determination unit.  
In particular, the prior art is silent in teaching, or suggesting a method wherein the driving control unit causes the subject vehicle to stop in the first direction with respect to an extending direction of a road on which the subject vehicle travels in front of the intersection road, 
in a case where it is determined that the situation of the intersection road is not able to be recognized at the predetermined degree or more by the intersection road recognition determination unit.   


Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661